 Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 1 of 21 PageID: 58
                                                                                         Counsel                       Associates, Cont’d
                                                           JOEL N. WERBEL>               CHRISTIAN R. BAILLIE+         ALLISON M. KOENKE>
                                                           JOHN METHFESSEL, JR.>         JOSEPH D. CASTELLUCCI, JR.>   ALICIA C. LANGONE+
                                                           FREDRIC PAUL GALLIN*+^        PAUL J. ENDLER JR.>           ADAM N. LEVITSKY>
           METHFESSEL & WERBEL                             STEPHEN R. KATZMAN#
                                                           WILLIAM S. BLOOM>*
                                                                                         JAMES FOXEN^
                                                                                         GERALD KAPLAN>
                                                                                                                       OLIVIA R. LICATA+
                                                                                                                       ASHLEY E. MALANDRE^
                     A Professional Corporation            ERIC L. HARRISON*+            JARED P. KINGSLEY*+           JAMES V. MAZEWSKI+
                                                           MATTHEW A. WERBEL>            JOHN R. KNODEL*+              DIAA J. MUSLEH+
                                                           MARC DEMBLING*+               LESLIE A. KOCH+               KAJAL J. PATEL>
                                                           LORI BROWN STERNBACK*+        CHARLES T. MCCOOK, JR.*>      RAINA M. PITTS^
                                                           I. BLAKELEY JOHNSTONE,III+*   MARC G. MUCCIOLO>             MATTHEW L. RACHMIEL>
                                                           GINA M. STANZIALE>            RICHARD A. NELKE~             WILLIAM J. RADA+
                                                                                         STEVEN K. PARNESS+            NABILA SAEED^
                                                           Of Counsel                    BRENT R. POHLMAN+             JARED S. SCHURE>
                                                           JOHN METHFESSEL, SR.>         AMANDA J. SAWYER^             TIFFANY D. TAGARELLI>
                                                           (1964-1995)                                                 STEVEN A. UNTERBURGER+
                                                           DONALD L. CROWLEY*+                                         LEVI E. UPDYKE+^
                                                           ED THORNTON*>                 Associates
                                                                                         SARAH K. DELAHANT+            * Certified by the Supreme Court of
                                                                                         EDWARD D. DEMBLING>             New Jersey as a Civil Trial Attorney
                                                                                         JASON D. DOMINGUEZ+           +Member of NY & NJ Bar

                                                  December 7, 2018                       NATALIE DONIS+
                                                                                         MICHAEL R. EATROFF>
                                                                                                                       ^ Member of PA & NJ Bar
                                                                                                                       >Member of NJ Bar only
                                                                                         DAVID INCLE, JR.>             #Member of NJ & LA. Bar
                                                                                         FRANK J. KEENAN+^             <Member of NJ & DC Bar

     VIA ELECTRONIC FILING                                                               SCOTT KETTERER>               >Member of NJ, PA & DC Bar
                                                                                                                       ~Member of NY, NJ & DC Bar

     Clerk                                                                                                             Please reply to New Jersey
     United States District Court
     Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
     402 E. State St.
     Trenton, NJ 08608

     RE:     PEZZA, ANDREW VS. MIDDLETOWN BOARD OF EDUCATION ET
             AL.
             Our File No.     : 86180 ELH
             Civil Action No. : 3:18-CV-16354

     Dear Sir/Madam:

     Enclosed please find the following documents:

        Answer



                                                          Respectfully submitted,

                                                          METHFESSEL & WERBEL, ESQS.




                                                          Eric L. Harrison
                                                          harrison@methwerb.com
                                                          Ext. 138
     ELH:ede/Encl.




2025 Lincoln Highway  Suite 200  P.O. Box 3012  Edison, NJ 08818  (732) 248-4200  FAX (732) 248-2355
       112 West 34th Street  17th Floor  New York, NY 10120  (212) 947-1999  FAX (212) 947-3332
 1500 Market Street  12th Floor, East Tower  Philadelphia, PA 19102  (215) 665-5622  FAX (215) 665-5623
                                              www.njinslaw.com
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 2 of 21 PageID: 59



  Methfessel & Werbel, Esqs.
  Page 2
  Our File No. 86180 ELH


  cc:   VIA EMAIL: donaldburkeesq@gmail.com
        Donald F. Burke, Esq.
        Law Office of Donald F. Burke
        45 Gale Road
        Brick, NJ 08723

        VIA EMAIL: jmerlino@sciarrillolaw.com
        Jeffrey R. Merlino, Esq.
        Sciarrillo, Cornell, Merlino, McKeever &
        Osborne, LLC
        238 St. Paul Street
        Westfield, NJ 07090
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 3 of 21 PageID: 60



  Eric L. Harrison - ID #033381993
  METHFESSEL & WERBEL, ESQS.
  2025 Lincoln Highway, Suite 200
  PO Box 3012
  Edison, New Jersey 08818
  (732) 248-4200
  1(732) 248-2355
  mailbox@methwerb.com
  Attorneys for Defendants
  Our File No. 86180 ELH

  ANDREW L. PEZZA                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
              Plaintiff                CIVIL ACTION NO.: 3:18-CV-16354

  V.

  MIDDLETOWN TOWNSHIP PUBLIC
  SCHOOLS, MIDDLETOWN TOWNSHIP
  BOARD OF EDUCATION, JAMES                 ANSWER TO PLAINTIFF’S
  ALTO-BELLO, WILLIAM GEORGE, III,               COMPLAINT
  KIMBERLY PICKUS, AMY
  GALLAGHER, ROSIE SHOPP, SUSAN
  GARAFALO, JOANNE MAGISTRO,
  JOHN DOES 1-10 AND JOHN DOE
  CORPORATIONS 1-10

              Defendants



        Defendant(s), by way of Answer to the Complaint filed herein say:

                     JURISDICTION AND VENUE

        1.    Admitted that Plaintiff filed a Charge of Discrimination with

              the Equal Employment Opportunity Commission.

        2.    Admitted that on August 6, 2018, this charge was dismissed.

        3.    Denied.

        4.    Admitted.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 4 of 21 PageID: 61



                                 PARTIES

        5.    Admitted.

        6.    Admitted.

        7.    Admitted.

        8.    Admitted.

        9.    Admitted.

        10.   Admitted.

        11.   Admitted.

        12.   Admitted.

        13.   Admitted.

        14.   Admitted.

        15.   Neither admitted nor denied; these are fictitious parties

              unknown to Defendants.

        16.   Admitted.

        17.   Admitted.

        18.   Admitted.

        19.   Admitted.

                                 STATEMENT OF FACTS

        20.   Admitted.

        21.   Denied that Plaintiff received good performance appraisals.

              Also denied that he requested FMLA leave.

        22.   Denied that Plaintiff sought a reasonable accommodation

              from Defendants.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 5 of 21 PageID: 62



        23.   Admitted that Plaintiff was out on an unpaid leave of

              absence for his medical condition; otherwise denied.

        24.   Admitted that this letter was provided to Defendants.

        25.   Admitted that this letter was sent to Plaintiff.

        26.   Admitted that Plaintiff was non-renewed due to poor work

              performance; denied that Plaintiff was out on FMLA leave at

              the time of this non-renewal.

        27.   Admitted.

        28.   Neither admitted nor denied; unknown to Defendants what

              injuries    Plaintiff    sustained.     Denied       that       Plaintiff   ever

              requested leave under the FMLA.

        29.   Denied that Plaintiff was provided FMLA leave.                           Rather,

              Plaintiff   took    an    unpaid       leave    of   absence         and     his

              employment         was      non-renewed        due      to        poor      work

              performance.

        30.   Denied.         Plaintiff      never     requested          a      reasonable

              accommodation for any disability and was non-renewed due

              to poor work performance

        31.   Denied.

        32.   Neither admitted nor denied; unknown to Defendants.

        33.   Denied.            Plaintiff     never         requested           reasonable

              accommodations and was non-renewed for poor work

              performance.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 6 of 21 PageID: 63



        34.   Neither admitted nor denied; unknown to Defendants.

        35.   Neither admitted nor denied; unknown to Defendants.

        36.   Neither admitted nor denied; unknown to Defendants.

        37.   Denied.

        38.   Denied that Plaintiff requested FMLA leave, admitted that he

              took an unpaid leave of absence on the listed dates.

        39.   Admitted that a note was provided and that Plaintiff sought

              an extension of his unpaid leave of absence.

        40.   Admitted.

        41.   Admitted that Mr. Alto-Bello had some positive comments

              regarding Plaintiff in prior evaluations; otherwise denied.

        42.   Admitted.

        43.   Admitted that Mr. Alto-Bello noted that Plaintiff was out on a

              medical leave of absence; otherwise denied.

        44.   Admitted.

        45.   Denied.

        46.   Denied that Plaintiff did not receive a “sound and just”

              employee review process.

        47.   Denied.

        48.   Denied.

        49.   Admitted that this letter was sent to Plaintiff; otherwise

              denied.

        50.   Admitted.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 7 of 21 PageID: 64



        51.   Admitted that the minutes do not reflect any discussion of

              Plaintiff’s non-renewal.

        52.   Admitted that Plaintiff was advised of his non-renewal.

        53.   Admitted.

        54.   Denied that Plaintiff ever requested that his employment be

              discussed in a public session or that Plaintiff ever requested

              a Donaldson Hearing or an investigation into his non-

              renewal.

        55.   Admitted that a letter was sent to the Board President;

              otherwise denied.

        56.   Denied that Plaintiff ever requested that his employment be

              discussed in a public session or that Plaintiff ever requested

              a Donaldson Hearing or an investigation into his non-

              renewal.

        57.   Denied. Plaintiff never requested a Donaldson hearing and

              as a result the Board took no further action.

        58.   Neither admitted nor denied; unknown to Defendants.

        59.   Neither admitted nor denied; unknown to Defendants.

        60.   Denied.

        61.   Admitted that prior employment with defendants was

              confirmed; otherwise denied.

        62.   Denied.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 8 of 21 PageID: 65



        63.   Admitted that Mr. Pezza’s sick leave was exhausted and that

              he took an unpaid leave of absence.

        64.   Denied that Plaintiff requested FMLA leave.

        65.   Denied.

                        COUNT ONE – “VIOLATION OF THE NJLAD”

        66.   See above responses.

        67.   Neither admitted nor denied; unknown to Defendants.

        68.   Denied.

        69.   Denied.

        70.   Admitted.

        71.   Admitted that Plaintiff was an employee; neither admitted

              nor denied that Plaintiff is a member of a protected class;

              unknown to Defendants.

        72.   Admitted.

        73.   Admitted.

        74.   Admitted that Plaintiff took an unpaid leave of absence to

              deal with an alleged “serious medical condition.”

        75.   Neither admitted nor denied; unknown to defendants.

        76.   Neither admitted nor denied; unknown to Defendants.

        77.   Neither admitted nor denied whether Plaintiff was a person

              defined    as   “handicapped”   or   “disabled,”   unknown   to

              Defendants. The remainder of this paragraph is denied.

        78.   Denied.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 9 of 21 PageID: 66



        79.    Denied.

        80.    Denied.

        81.    Denied.

        82.    Denied.

        83.    Denied.

        84.    Denied.

        85.    Denied.

        86.    Denied.

                    COUNT TWO – “VIOLATION OF THE ADA”

        87.    See above responses.

        88.    Neither admitted nor denied; unknown to defendants.

        89.    Denied.

        90.    Denied.

              COUNT THREE – “RETALIATION IN VIOLATION OF THE

                                  NJLAD”

        91.    See above responses.

        92.    Denied.

        93.    Denied.

        94.    Denied.

        95.    Denied.

         COUNT FOUR-“AIDING AND ABETTING IN VIOLATION OF THE

                                      NJLAD”

        96.    See above responses.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 10 of 21 PageID: 67



         97.   Admitted.

         98.   Denied.

         99.   Denied.

         100. Denied.

         101. Denied.

         102. Denied.

         103. Denied.

         104. Denied.

         105. Denied.

         106. Denied.

                     COUNT FIVE – “VIOLATIONS OF FMLA”

         107. See above responses.

         108. Admitted.

         109. Admitted.

         110. Admitted.

         111. Admitted

         112. Admitted.

         113. Denied.

         114. Denied.

          COUNT SIX – “INTERFERENCE WITH ENTITLEMENTS UNDER

                                     FMLA”

         115. See above responses.

         116. Admitted.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 11 of 21 PageID: 68



         117. Admitted.

         118. Admitted.

         119. Admitted.

         120. Denied that Plaintiff took a leave under FMLA. Plaintiff took

               an unpaid leave of absence.

         121. Denied that his condition qualified as a serious health

               condition.

         122. Denied.

         123. Denied.

         124. Admitted.

         125. Denied.

         126. Denied.

         127. Denied.

         128. Denied.

         COUNT SEVEN – “RETALIATION IN VIOLATION OF THE FMLA”

         129. See above responses.

         130. Denied.

         131. Denied.

         132. Admitted that he Plaintiff was entitled to protections. Denied

               that Plaintiff ever took FMLA leave.

         133. Admitted that Plaintiff was entitled to protections.   Denied

               that Plaintiff ever took FMLA leave.

         134. Denied.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 12 of 21 PageID: 69



         135. Denied.

         136. Denied.

         137. Denied.

         138. Denied

         139. Denied.

         140. Denied.

         141. Denied.

            COUNT EIGHT – “RETALIATION IN VIOLATION OF FMLA”

         142. See above responses.

         143. Denied.

         144. Denied that Plaintiff took FMLA leave.       Plaintiff took an

               unpaid leave of absence.

         145. Admitted.

         146. Admitted that he was entitled to protections; denied that

               Plaintiff suffered adverse employment actions.

         147. Denied.

         148. Denied.

         149. Denied.

         150. Denied.

         151. Denied.

         152. Denied.

         153. Denied.

         154. Denied.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 13 of 21 PageID: 70




           COUNT NINE – “VIOLATION OF NEW JERSEY CIVIL RIGHTS

                                      ACT”

         155. See above responses.

         156. Denied.

         157. Denied.

         158. Denied.

              COUNT TEN – “VIOLATION OF STATUTORY AND COMMON

                                         LAW”

         159. See above responses.

         160. Denied.

         161. Denied.

         162. Denied.

                         FIRST SEPARATE DEFENSE

         The Complaint fails to state a claim upon which relief may be

   granted.

                        SECOND SEPARATE DEFENSE

         Defendants were not guilty of any negligence, wrongdoing, breach

   of duty, or misconduct that was the proximate or producing cause of any

   injuries or damages alleged by plaintiff.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 14 of 21 PageID: 71



                          THIRD SEPARATE DEFENSE

         Any    claims    against   answering      defendants   are   barred   by

   contributory negligence or should be mitigated by comparative negligence

   pursuant to N.J.S.A. 2A:15-5.1, et seq.

                         FOURTH SEPARATE DEFENSE

         Any and all injuries and damages were proximately caused by

   actions or negligence of plaintiff or by persons not under the control of

   these defendants.

                          FIFTH SEPARATE DEFENSE

         Any and all injuries and damages were proximately caused solely

   by the actions or negligence of the Plaintiff

                          SIXTH SEPARATE DEFENSE

         Any injuries and damages were caused by and arose out of risks of

   which plaintiff had full knowledge and which plaintiff assumed.

                         SEVENTH SEPARATE DEFENSE

         Any and all injuries and damages were caused solely by the

   negligence of the plaintiff.

                         EIGHTH SEPARATE DEFENSE

         Any and all injuries and damages were caused solely by the

   intentional behavior of the plaintiff.

                          NINTH SEPARATE DEFENSE

         Defendants owed no legal duty to the plaintiff.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 15 of 21 PageID: 72



                         TENTH SEPARATE DEFENSE

          Defendants breached no duty owed to the plaintiff.

                       ELEVENTH SEPARATE DEFENSE

          Defendants performed each and every duty, if any, owed to

   plaintiff.

                        TWELFTH SEPARATE DEFENSE

          Plaintiff has not been deprived of any right, privilege, or immunity

   created or recognized by the United States Constitution, the New Jersey

   Constitution, any statute, or any law.

                      THIRTEENTH SEPARATE DEFENSE

          Defendants affirmatively and specifically plead each and every

   defense, limitation, and immunity, and protection provided under the

   New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq., and hereby place

   plaintiff on notice that each such statutory provision is hereby raised as

   a separate and affirmative defense throughout every stage of the case.

                     FOURTEENTH SEPARATE DEFENSE

          Defendants are immune from liability for any damages for pain and

   suffering under N.J.S.A. 59:9-2.

                       FIFTEENTH SEPARATE DEFENSE

          Defendants are entitled to a credit for any benefits paid to plaintiff

   under N.J.S.A. 59:9-2.

                       SIXTEENTH SEPARATE DEFENSE
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 16 of 21 PageID: 73



         Any actions or failure to act on the part of defendants were in the

   nature of the discretionary activity within meaning of N.J.S.A. 59:2-3.

                      SEVENTEENTH SEPARATE DEFENSE

         Defendants are entitled to the good faith immunity established by

   N.J.S.A. 59:3-3.



                      EIGHTEENTH SEPARATE DEFENSE

         Plaintiff failed to comply with the conditions precedent for making

   any claim against defendants by not filing the claim in the manner and

   within the time provided by N.J.S.A. 59:8-3, 59:8-4, 59:8-5, 59:8-7, and

   59:8-8.

                      NINETEENTH SEPARATE DEFENSE

         The plaintiff(s) failed to file a timely notice of claim as required by

   N.J.S.A. 59:8-8, et. seq.

                       TWENTIETH SEPARATE DEFENSE

          Defendants are entitled to immunity under N.J.S.A. 59:2-2.

                      TWENTY-FIRST SEPARATE DEFENSE

         Defendants are entitled to immunity under N.J.S.A. 59:2-10.

                   TWENTY-SECOND SEPARATE DEFENSE

         Defendants are immune from any prejudgment interest under the

   New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq.

                      TWENTY-THIRD SEPARATE DEFENSE
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 17 of 21 PageID: 74



          While denying any liability, any recovery to which plaintiff might

   otherwise be entitled to subject to the provisions and limitations provided

   in the New Jersey Tort Claims Act.

                     TWENTY-FOURTH SEPARATE DEFENSE

          Defendants neither took nor sanctioned any of the actions alleged

   by plaintiff.




                      TWENTY-FIFTH SEPARATE DEFENSE

          Neither this defendants nor any of its agents had any personal

   participation in the alleged occurrence.

                      TWENTY-SIXTH SEPARATE DEFENSE

          Defendants acted upon probable cause and in good faith in

   carrying out all duties.

                     TWENTY-SEVENTH SEPARATE DEFENSE

          Any action or inaction on the part of defendants was the result of

   the exercise of judgment or discretion vested in defendant within the

   meaning of the applicable law.

                     TWENTY-EIGHTH SEPARATE DEFENSE

          Defendants acted in good faith without malicious intent in carrying

   out all duties.

                      TWENTY-NINTH SEPARATE DEFENSE
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 18 of 21 PageID: 75



         Defendants at all times acted reasonably, in good faith, and in

   accordance with all applicable laws of the United States, State of New

   Jersey, and local ordinances.

                        THIRTIETH SEPARATE DEFENSE

         While denying any liability, individuals were not acting as agents of

   thes defendants at the times they committed the alleged acts in the

   Complaint.



                      THIRTY-FIRST SEPARATE DEFENSE

         While denying any liability, these defendants did not know and had

   no reasonable basis to know that other individuals had the propensity to

   engage in the acts alleged in the Complaint.

                     THIRTY-SECOND SEPARATE DEFENSE

         All of the acts of defendants were performed in good faith and

   defendant is therefore entitled to qualified immunity.

                      THIRTY-THIRD SEPARATE DEFENSE

         Defendants are entitled to absolute immunity.

                    THIRTY-FOURTH SEPARATE DEFENSE

         To the extent alleged, if any, defendants did not engage in a

   conspiracy against plaintiff and did not have a custom, plan or practice

   that violated plaintiff’s rights.

                      THIRTY-FIFTH SEPARATE DEFENSE
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 19 of 21 PageID: 76



         Punitive damages cannot be awarded against defendant under

   both common law and statute.

                     THIRTY-SIXTH SEPARATE DEFENSE

         There is no basis in law or fact for the award of damages under the

   tort of emotional distress.

                   THIRTY-SEVENTH SEPARATE DEFENSE

         Plaintiff is not entitled to an award of economic damages against

   defendants.



                    THIRTY-EIGHTH SEPARATE DEFENSE

         Plaintiff is not entitled to an award of interest against defendants.

                     THIRTY-NINTH SEPARATE DEFENSE

         Plaintiff is not entitled to an award of counsel fees against

   defendants.

                       FORTIETH SEPARATE DEFENSE

         Defendants did not violate any duty owed to plaintiff under

   common law, statute, regulations, or standards.

                     FORTY-FIRST SEPARATE DEFENSE

         Any alleged damages were due to unavoidable circumstances and

   causes beyond the control or fault of defendants.

                    FORTY-SECOND SEPARATE DEFENSE

         Defendants were acting pursuant to law in performing any of the

   acts alleged in the Complaint.
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 20 of 21 PageID: 77



                        FORTY-THIRD SEPARATE DEFENSE

         Service   of    process   not   effectuated   upon   defendants,    and

   defendants reserve the right to move to dismiss for insufficiency of

   process and insufficiency of service of process.

                   FORTY-FOURTH SEPARATE DEFENSE

         Plaintiff’s claims are barred by the entire controversy doctrine.

                        FORTY-FIFTH SEPARATE DEFENSE

         This court lacks jurisdiction over one or more of plaintiff’s claims.



                        FORTY-SIXTH SEPARATE DEFENSE

         Plaintiff’s Complaint is barred by the applicable statute of

   limitations.

                   FORTY-SEVENTH SEPARATE DEFENSE

         Plaintiff’s claims are barred by the doctrines of estoppel, laches,

   waiver, and/or unclean hands.

                    FORTY-EIGHTH SEPARATE DEFENSE

         Plaintiff failed to take reasonable and necessary measures to

   mitigate damages.

                        FORTY NINTH SEPARATE DEFENSE

         Defendants reserve the right to assert such other affirmative

   defenses as continuing investigation and discovery may indicate.

                         FIFTIETH SEPARATE DEFENSE
Case 3:18-cv-16354-MAS-DEA Document 3 Filed 12/07/18 Page 21 of 21 PageID: 78



         Defendants had legitimate, nondiscriminatory reasons for all acts

   and omissions of which plaintiff complains.

                     FIFTY-FIRST SEPARATE DEFENSE

         Plaintiff has failed to exhaust all available administrative remedies.

                    FIFTY-SECOND SEPARATE DEFENSE

         Defendants exercised reasonable care to prevent and promptly

   correct any harassing behavior and plaintiff unreasonably failed to take

   advantage of any preventative or corrective opportunities provided by

   defendant or to avoid harm otherwise.

                           DEMAND FOR DAMAGES

         Attorneys for plaintiff are hereby required and requested to furnish

   the undersigned within five (5) days with a written statement of the

   amount of damages claimed in this action.

                                JURY DEMAND

         The defendants hereby demand trial by a jury as to all issues.


                                         METHFESSEL & WERBEL, ESQS.
                                         Attorneys for Defendants




                                         By:________________________________
                                               Eric L. Harrison
   DATED: December 7, 2018
